SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1182
CA 12-00675
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF COLONIAL SURETY COMPANY,
PETITIONER-APPELLANT,

                     V                                              ORDER

LAKEVIEW ADVISORS, LLC, RESOLUTION MANAGEMENT,
LLC, NATIONAL CREDIT ADJUSTERS, LLC, NEAVERTH
ENTERPRISES, LLC, ARENA DEVELOPMENT, LLC, AND
ROBERT J. GOODYEAR, RESPONDENTS-RESPONDENTS.
----------------------------------------------
IN THE MATTER OF COLONIAL SURETY COMPANY,
PETITIONER-APPELLANT,

                     V

NEAVERTH ENTERPRISES, LLC, ARENA DEVELOPMENT,
LLC, ROBERT J. GOODYEAR, ANITA M. HANSEN
AND GARY ALBANESE, RESPONDENTS-RESPONDENTS.


UNDERBERG & KESSLER LLP, BUFFALO (EDWARD P. YANKELUNAS OF COUNSEL),
FOR PETITIONER-APPELLANT.

LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (THOMAS J. GAFFNEY OF
COUNSEL), FOR RESPONDENT-RESPONDENT RESOLUTION MANAGEMENT, LLC.

LAW OFFICE OF JOHN K. JORDAN, BUFFALO (JOHN K. JORDAN OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS NEAVERTH ENTERPRISES, LLC, ARENA DEVELOPMENT,
LLC, AND ROBERT J. GOODYEAR.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered March 15, 2012. The order denied the motion of
petitioner for a stay of evidentiary hearings.

     Now, upon reading and filing the stipulation to discontinue
appeal signed by the attorneys for the parties on October 17, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   December 28, 2012                     Frances E. Cafarell
                                                 Clerk of the Court